--------------------------------------------------------------------------------

Exhibit 10.2
 
FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Fourth Amended and Restated EMPLOYMENT AGREEMENT (the “Agreement”) made and
entered into by and between GigPeak, Inc., a Delaware corporation (the
“Company”) and Raluca Dinu (the “Executive” and, with the Company, the
“Parties”), dated as of November 17, 2016 (the “Effective Date”), amends and
restates in its entirety, Executive’s Third Amended and Restated Employment
Agreement with the Company dated as of August 3, 2015.


WHEREAS, the Company wishes to retain the services of the Executive to work for
the Company as its Chief Operating Officer (herein referred to as the “Position”
or “Chief Operating Officer”) upon the terms and conditions hereinafter set
forth; and


WHEREAS, in consideration for continued service in the Position, the Executive
has agreed to enter into and be bound by the terms of this Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:


1.         Employment, Term.  Subject to the terms and conditions set forth in
this Agreement, the Company hereby continues to employ Executive on a full-time
basis in the Position.  The Executive’s employment shall continue until
terminated as provided herein.  The term of this Agreement is hereafter referred
to as “the term of this Agreement” or “the term hereof.”


2.         Capacity and Performance.


(a)               During the term hereof, the Executive shall serve the Company
as its Chief Operating Officer reporting to the chief executive officer of the
Company (the “CEO”).


(b)               During the term hereof, the Executive shall be employed by the
Company on a full-time basis.  The Executive shall have the duties and
responsibilities assigned to the position by the Company from time to time and
such other duties and responsibilities, reasonably consistent with the position,
with respect to the business operations of the Company, as may be assigned by
the Company from time to time.


(c)               Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in San Jose, California, USA as of the Effective Date (the
“Location”) or such other site as the Company may select from time to time,
provided such site is no more than thirty-five (35) miles from the Location
unless the Executive has expressly consented in writing thereto.


(d)               During the term hereof, the Executive shall devote her full
business time and best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
to the discharge of her duties and responsibilities hereunder.  During the term
of this Agreement, the Executive may engage in passive management of her
personal investments and in such community and charitable activities as do not
individually or in the aggregate give rise to a conflict of interest or
otherwise interfere with the performance of her duties and responsibilities
hereunder.  It is agreed that the Executive shall not accept membership on a
board of directors or other governing board of any Person (as defined in Section
12 hereof) or engage in any other business activity without the prior approval
of the CEO.   It also is agreed that if the Board of Directors of the Company
(the “Board”) or CEO subsequently determines, and gives notice to the Executive,
that any such membership or activity, previously approved, is materially
inconsistent with the Executive’s obligations under Section 6, Section 7 or
Section 8 hereof or gives rise to a material conflict of interest, the Executive
shall cease such activity promptly following notice from the Company.


3.         Compensation and Benefits.  As compensation for all services
performed by the Executive under and during the term hereof and subject to
performance of the Executive’s duties and of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:
 

--------------------------------------------------------------------------------

(a)               Base Salary.  As of the Effective Date, the Company shall pay
the Executive a base salary at the rate of three hundred twenty five thousand
dollars ($325,000) per annum, paid in accordance with the normal payroll
practices of the Company and, commencing in calendar year 2017, subject to
annual review by the Board or a designated committee of the Board, including,
but not limited to, the Board’s compensation committee, to increase, but not
decrease (unless the salaries of the executives of the Company generally are
decreased proportionately), in the discretion of such committee or the Board. 
The Executive’s base salary, as from time to time modified in accordance with
this Section 3(a), is hereafter referred to as the “Base Salary.”


(b)               Bonus Compensation.  For each fiscal year of the Company
(“FY”) completed during the term hereof, subject to the condition set forth in
the final sentence of this provision, the Executive shall have the opportunity
to earn an annual bonus (“Annual Bonus”) under the executive incentive plan then
applicable to the Company’s executives, as in effect from time to time, with the
actual amount of each Annual Bonus being determined by the Board or its
designated committee based on the achievement of target objectives established
by the Board or its designated committee after consultation with the CEO with
the Board or such designated committee to determine whether such target
objectives have been achieved.  Any Annual Bonus due to the Executive hereunder
will be paid not later than March 15th following the close of the FY for which
the bonus was earned within the meaning of Section 409A of the Internal Revenue
Code and the regulations promulgated thereunder, each as amended
(“Section 409A”).  Except as otherwise provided in Section 4 hereof, the
Executive must be employed on the date annual bonuses are paid under the
Company’s executive incentive plan in order to be eligible to earn an Annual
Bonus for the preceding FY.


(c)               Equity Participation.  The Executive has been granted stock
options and restricted stock units (“RSUs”) by the Company prior to the
Effective Date.  Any further equity awards granted to the Executive during her
employment with the Company shall be at the discretion of the Board (or its
designated committee), and in accordance with an independent objective appraisal
of the compensation package for the position held by Executive, provided by an
entity that the Board (or its designated committee) has selected and approved to
perform such study.  All of Executive’s outstanding unvested awards shall vest
in the event of a Change in Control and, if the awards require exercise, be
exercisable for the duration of the exercise period as set forth in such grant
or grants from the Board, and all of the remaining undelivered shares shall be
delivered for such awards that are of stock units, including RSUs.


(d)               Employee Benefit Plans.  During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
retirement plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans provides a
benefit otherwise provided to the Executive under this Agreement (e.g., a
severance pay plan).  In such case, the Executive will receive the form of the
benefit provided under this Agreement and not the Employee Benefit Plan.  The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies.


(e)               Paid Time Off.  During the term hereof, the Executive will be
eligible to earn paid time off at the rate of twenty (20) days per year, to be
taken at such times and intervals as shall be determined by the Executive,
subject to the reasonable business needs of the Company and the approval of the
CEO.  Paid time off shall otherwise be governed by the policies of the Company,
as in effect from time to time, including with regard to accrual.
 
(f)                Business Expenses.  The Company will pay or reimburse the
Executive for all reasonable, customary and necessary business expenses incurred
or paid by the Executive in the performance of her duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board (or its designated committee), to such reasonable
substantiation, documentation and submission deadlines as may be specified by
the Company from time to time.  Any such reimbursement that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules:  (i) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any other such expense in any
other taxable year; (ii) reimbursement of the expense shall be made, if at all,
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.
 
- 2 -

--------------------------------------------------------------------------------

(g)               Directors & Officers Insurance Coverage.  During the term
hereof, the Company shall provide the Executive the same coverage under any
directors and officers (“D&O”) liability insurance that the Company elects to
maintain as it provides to its other executives and, after the termination of
her employment hereunder, the same coverage under any D&O liability insurance it
elects to maintain, as it provides its other former executives.  The Company
shall be under no obligation hereunder, however, to maintain any D&O liability
insurance.


4.         Termination of Employment and Opportunity to Earn Post-Employment
Compensation.  Notwithstanding the provisions of Section 2 hereof, the
Executive’s employment hereunder shall terminate during the term hereof under
the following circumstances:


(a)               Death.  In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate.  In such event, the Company shall pay as a lump sum to the
Executive’s estate, no later than March 15th of the year following the year in
which the Date of Termination occurs (the “Termination Year”), the Final
Compensation (as defined in Section 12 hereof).  In addition to Final
Compensation:


(i)        The Company will pay to the Executive’s estate an Annual Bonus for
the Termination Year, determined by multiplying the Annual Bonus the Executive
would have received for the Termination Year (if any), had she continued
employment through the date annual bonuses for the Termination Year were paid to
Company executives generally, by a fraction, the numerator of which shall be the
number of days the Executive was employed during the Termination Year, through
the Date of Termination, and the denominator of which shall be three hundred
sixty-five (365) (the “Final Pro-Rated Bonus”).  The Final Pro-Rated Bonus will
be paid to the Executive’s estate on the same date that annual bonuses for the
Termination Year are paid to Company executives generally under its executive
incentive plan, but no later than March 15th of the year following the
Termination Year.
 
(ii)       The Company will pay the full premium cost of health and dental plan
coverage for each of Executive’s qualified beneficiaries until the expiration of
the period of twelve (12) months immediately following the Date of Termination,
or, if earlier, until the date the qualified beneficiary ceases to be eligible
for coverage continuation under the federal law commonly known as COBRA or the
California law commonly known as Cal-COBRA (collectively, “COBRA”); provided,
however, that in order to be eligible for the Company’s payments hereunder the
qualified beneficiary must elect in a timely manner to continue coverage under
the Company’s health and dental plans under COBRA and must notify the Company
promptly if the qualified beneficiary ceases to be eligible for such coverage
under COBRA at any time during such twelve (12) month period.


(iii)      The Company will pay the Executive’s estate compensation monthly, at
the rate of one-twelfth of the Base Salary in effect for the Termination Year,
for that period immediately following the Date of Termination, not to exceed
twelve (12) months of compensation in accordance with regular payroll practices.


(b)               Disability.


(i)        The Company may terminate the Executive’s employment involuntarily
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during her employment through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of the duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation.  In
the event of such termination, and provided that the Executive satisfies in full
all of the conditions set forth in Section 4(g) hereof, then, in addition to
Final Compensation (which the Company shall pay as a lump sum no later than
March 15th of the year following the Termination Year), the Company shall
provide the Executive the following:


(A)  The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, paid at the time annual bonuses are paid to Company executives
generally under its executive incentive plan or, if later, on the tenth (10th)
business day following the later of the effective date of the Release of Claims,
as defined in Section 4(g)(i) hereof, or the date the Release of Claims is
received by the person designated by the Company to receive notices on its
behalf in accordance with Section 17 hereof (provided, however, that if the
Claims Release Period, as defined in Section 4(g)(i) hereof, spans two (2)
taxable years, the payment shall occur no later than March 15th of the second
(2nd) taxable year).
 
- 3 -

--------------------------------------------------------------------------------

(B) If the Executive satisfies the conditions set forth in Section 4(g) hereof,
then the Company will pay the full premium cost of health and dental plan
coverage for Executive and her qualified beneficiaries until the expiration of
the period of twelve (12) months immediately following the Date of Termination
or, if earlier, until the date the Executive and her qualified beneficiaries
cease to be eligible for coverage continuation under COBRA; provided, however,
that in order to be eligible for the Company’s premium payments hereunder, the
Executive and each qualified beneficiary must elect in a timely manner to
continue coverage under the Company’s health and dental plans under COBRA and
must notify the Company promptly if the Executive or any of her qualified
beneficiaries ceases to be eligible for such coverage under COBRA during such
twelve (12) month period.


(ii)       If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of the duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or the Executive’s
duly appointed guardian, if any, has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue.  If such question shall
arise and the Executive shall fail to submit to such medical examination, the
Company's determination of the issue shall be binding on the Executive.


(c)               By the Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  For
purposes of this Agreement, “Cause” shall be limited to: (i) Executive’s
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or (B) any other crime involving fraud or material financial dishonesty or (C)
any other crime involving moral turpitude that might be reasonably expected to,
or does, materially adversely affect the Company or any of its Affiliates,
whether that effect is to economics, to reputation or otherwise;
(ii) Executive’s gross negligence or willful misconduct with regard to the
Company or any of its Affiliates, which has a material adverse impact on Company
or any of its Affiliates, whether economic or to reputation or otherwise;
(iii) Executive’s refusal or willful failure to substantially perform the duties
or to follow a material lawful written directive of the CEO or the Board or its
designee within the scope of the Executive’s duties hereunder which refusal or
failure remains uncured or continues thirty (30) days after written notice from
the CEO or the Board which references the potential for a “for Cause”
termination and specifies in reasonable detail the nature of the refusal or
willful failure which must be cured; (iv) Executive’s theft, fraud or any
material act of financial dishonesty related to the Company or any of its
Affiliates; (v) the failure by the Executive to disclose any legal impediments
to the employment by the Company or breach of any of the obligations to a former
employer in connection with the employment by the Company (e.g., the disclosure
or use of proprietary confidential information of a former employer on behalf of
the Company without such former employer’s consent); provided that Executive has
been provided with written notification of any of such failure or breach and has
been given five (5) days to present any mitigating, corrective or clarifying
information to the CEO or the Board; (vi) the Executive’s breach or violation of
those provisions of this Agreement setting forth the Executive’s obligations
with respect to confidentiality, non-competition and non-solicitation; or (vii)
the Executive’s breach of any other material provision of this Agreement unless
corrected by the Executive within thirty (30) days of the Company’s written
notification to the Executive of such breach.  In the event of such termination,
the Company shall make no payments to the Executive under this Agreement other
than provision of Final Compensation, which will be paid no later than
March 15th of the year following the Termination Year.  Any equity in the
Company held by the Executive on the Date of Termination hereunder shall be
governed by the terms of the Company’s equity incentive plans and the
Executive’s agreements thereunder and shall not be governed by this Agreement.


(d)               By the Company other than for Cause.  The Company may
terminate the Executive’s employment hereunder other than for Cause at any time
upon notice to the Executive.  In the event of such termination and provided
that the Executive satisfies the conditions set forth in Section 4(g) hereof and
as otherwise provided herein, then, in addition to Final Compensation, the
Executive, as compensation for her satisfying those conditions, shall be
entitled to earn the following (in the aggregate, “Post-Employment
Compensation”):
 
- 4 -

--------------------------------------------------------------------------------

(i)        The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, paid at the time annual bonuses for that year are paid to
Company executives generally under its executive incentive plan or, if later, on
the tenth (10th) business day following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received on behalf of the Company by such other person as has been designated by
the Company to receive notices on its behalf in accordance with Section 17
hereof (provided, however, that if the Claims Release Period spans two (2)
taxable years, the payment shall occur no later than March 15th of the second
(2nd) taxable year).


(ii)       To the extent a Change in Control (as defined in Section 12) has not
occurred, the Company will pay the Executive compensation monthly, at the rate
of one-twelfth (1/12) of the Base Salary in effect for the Termination Year, for
each consecutive month (up to six (6) months) immediately following the Date of
Termination that the Executive satisfies in full all of the conditions set forth
in Section 4(g) hereof (“Non-Change in Control Post-Employment Compensation”). 
Should the Executive cease to satisfy in full any of the conditions set forth in
Section 4(g) hereof at any time during the six (6) month period immediately
following the Date of Termination, the Company will not make any further payment
to the Executive under this paragraph (ii).  Such monthly payments shall
commence on the next regular Company payday that is at least five (5) business
days following the later of the effective date of the Release of Claims or the
date the Release of Claims, signed by the Executive, is received by the person
designated by the Company to receive notices on its behalf in accordance with
Section 17 hereof (provided, however, that if the Claims Release Period spans
two (2) taxable years, the payments shall occur no later than March 15th of the
second (2nd) taxable year).  Furthermore, the Company will pay the Executive
additional compensation equal to six (6) months’ Base Salary in effect for the
Termination Year, in a lump sum, on the tenth (10th) business day following the
expiration of the period of six (6) months immediately following the Date of
Termination, provided that Executive was eligible to earn Non-Change in Control
Post-Employment Compensation in accordance with this Agreement and has fulfilled
all of the conditions set forth in Section 4(g) hereof (which include without
limitation the referenced obligations under Sections 6 and 7 hereof) during such
six (6) month period.  In the event such termination is within twelve
(12) months following a Change in Control, then, provided the Executive
satisfies the conditions set forth in Section 4(g) hereof and complies with the
requirements set forth in Sections 6 and 7 hereof, the Company will pay the
Executive compensation (“Change in Control Post-Employment Compensation”) equal
to twelve (12) months of Base Salary in effect in the Termination Year and bonus
(based on the average of the Annual Bonuses paid to the Executive for the two
(2) FYs completed prior to the Change in Control or, if only one (1) such FY has
been completed, then based on the amount of the Annual Bonus for such FY), in a
lump sum, on the tenth (10th) business day following the earlier of the
effective date of the Release of Claims signed by the Executive, or the date the
Release of Claims, signed by the Executive, is received on behalf of the Company
by such other person as has been designated by the Company to receive notices on
its behalf in accordance with Section 17 hereof (provided, however, that if the
Claims Release Period spans two (2) taxable years, the payment shall occur no
later than March 15th of the second (2nd) taxable year).


(iii)      If the Executive satisfies the conditions set forth in Section 4(g)
hereof, then the Company will pay the full premium cost of health and dental
plan coverage for Executive and her qualified beneficiaries until the earliest
to occur of (A) the date the Executive elects to cease meeting the conditions
set forth in Section 4(g) hereof, (B) the expiration of twelve (12) months
following the Date of Termination, (C) the date the Executive becomes eligible
for participation in health and dental plans of another employer or (D) the date
the Executive ceases to be eligible for participation under the Company’s health
and dental plans under COBRA; provided, however, that, in order to be eligible
for the Company’s payments hereunder, the Executive and each of her qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA.


(iv)      Fifty percent (50%) of Executive’s outstanding unvested equity awards
shall vest and, if the awards require exercise, be exercisable for a period of
three (3) months following termination of employment, and fifty percent (50%) of
the remaining undelivered shares shall be delivered for such awards that are of
stock units, including RSUs.
 
- 5 -

--------------------------------------------------------------------------------

(e)               By the Executive for Good Reason.  The Executive may terminate
the employment hereunder for Good Reason, whether preceding or following a
Change in Control, by providing notice to the Company of the condition giving
rise to the Good Reason no later than thirty (30) days following the occurrence
of the condition, by giving the Company thirty (30) days to remedy the condition
and by terminating employment for Good Reason within thirty (30) days thereafter
if the Company fails to remedy the condition.   For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any one or more of the following
events without the Employee’s consent:  (i) a material breach of this Agreement
by the Company; (ii) a material diminution of the Executive’s title from that of
Chief Operating Officer or a material adverse change in the Executive’s
significant duties, authority or responsibilities, taken as a whole, that
effectively constitutes a demotion; (iii) any reduction in (except to the extent
all executives receive a proportional decrease) or failure to pay the Base
Salary; or (iv) any relocation of the Executive’s primary worksite to a site
that is more than thirty-five (35) miles from the assigned Location without her
consent in accordance with this Agreement.  To the extent a Change in Control
(as defined in Section 12) has not occurred, in the event of termination in
accordance with this Section 4(e), and provided that the Executive satisfies the
conditions set forth in Section 4(g) hereof, then, in addition to Final
Compensation (which the Company shall pay as a lump sum no later than March 15th
of the year following the Termination Year), the Company shall provide the
Executive the same opportunity (utilizing the same time and form of payment) to
earn Non-Change in Control Post-Employment Compensation as she would have
received had the employment been terminated by the Company other than for Cause
under Section 4(d) hereof and received Non-Change in Control Post-Employment
Compensation.  In addition, in the event such termination of Executive’s
employment is within twelve (12) months following a Change in Control, then,
provided the Executive satisfies the conditions set forth in Section 4(g) hereof
and complies with the requirements set forth in Sections 6 and 7 hereof, the
last sentence of Section 4(d)(iv) shall apply and the Company shall provide the
Executive the same opportunity to earn Change in Control Post-Employment
Compensation as she would have received had her employment been terminated by
the Company other than for Cause under Section 4(d) hereof and she received
Change in Control Post-Employment Compensation.
 
(f)                By the Executive Other than for Good Reason.  The Executive
may terminate her employment hereunder at any time upon sixty (60) days’ notice
to the Company.  In the event of termination of the Executive pursuant to this
Section 4(f), the CEO may elect to waive the period of notice, or any portion
thereof, and, if the CEO so elects, the Company will pay the Executive the Base
Salary for the initial sixty (60) days of the notice period (or for any
remaining portion thereof) in accordance with usual payroll practices.


(g)               Conditions.  The Executive’s eligibility to receive and retain
any Post-Employment Compensation, as set forth in Sections 4(d) and 4(e) hereof,
is subject to satisfaction of all of the following as well as the covenant of
confidentiality set forth in Section 6 below and the assignment of rights to
Intellectual Property (as hereafter defined), but with the express understanding
and agreement of the parties that the Executive is free to elect not to comply
with clause (i) below and is free not to forbear from competition or
solicitation as set forth in clauses (ii), (iii) and (iv) immediately below, but
that her right to Post-Employment Compensation under this Agreement is expressly
conditioned on compliance with said clause (i) and the forbearance required
under all of said clauses (ii), (iii) and (iv), as well as full satisfaction of
the obligations under the covenant of confidentiality and assignment of rights
to Intellectual Property (which obligations are not optional and shall survive
any termination, howsoever occurring).  The conditions to receipt of
Post-Employment Compensation are as follows:


(i)        The Executive’s execution and return, to the person designated by the
Company to receive notices on its behalf in accordance with Section 17 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”).  Such a Release of Claims will be timely
and effective if it is signed by the Executive, submitted to the Company, and
becomes irrevocable within twenty-eight (28) days following termination of
employment (such twenty-eight (28) day period, the “Claims Release Period”). 
The Release of Claims creates legally binding obligations and the Company
therefore advises the Executive to consult an attorney before signing it.
 
(ii)       Forbearance by the Executive for six (6) months following the Date of
Termination from competition with the business of the Company and its Affiliates
anywhere in the world where the Company or any of those Affiliates is doing
business, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise.  Specifically, but without limiting the foregoing, in
order to satisfy this condition, the Executive must forbear from engaging in any
activity that is competitive, or is in preparation to engage in competition,
with the business of the Company and its Affiliates and further the Executive
must forbear from working or providing services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, for or to any Person engaged in the business of the Company and
its Affiliates.  The business of the Company and its Affiliates is optical
network equipment.  The foregoing condition, however, shall not fail to be met
solely due to the Executive’s passive ownership of less than three percent (3%)
of the equity securities of any publicly traded company.
 
- 6 -

--------------------------------------------------------------------------------

(iii)      Forbearance by the Executive for six (6) months following the Date of
Termination from any direct or indirect solicitation or encouragement of any of
the Customers of the Company or any of its Affiliates to terminate or diminish
her relationship with the Company or any of its Affiliates and from any direct
or indirect solicitation or encouragement of any of the Customers or Potential
Customers of the Company or any of its Affiliates to conduct with the Executive
or with any other Person (as defined in Section 12 hereof) any business or
activity which such Customer or Potential Customer conducts or could conduct
with the Company or any of its Affiliates.  For purposes of this Section 4(g), a
“Customer” is a Person which was such at any time during the twelve (12) months
immediately preceding the Date of Termination and a “Potential Customer” is
a Person contacted by the Company or any of its Affiliates to become a Customer
at any time within twelve (12) months prior to the Date of Termination other
than by general advertisement, provided in each case, however, that the
Executive had contact with such Customer or Potential Customer through her
employment or her other associations with the Company or any of its Affiliates
or had access to Confidential Information that would assist in her solicitation
of such Customer or Potential Customer in competition with the Company or any of
its Affiliates.


(iv)      Forbearance by the Executive for six (6) months following the Date of
Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Affiliates and from soliciting any such
employee, independent contractor or agent to terminate or diminish his/her/its
relationship with the Company or any of its Affiliates (notwithstanding the
foregoing, any longer period provided for in the Confidentiality, Nondisclosure
and Nonsolicitation Agreement with the Company shall not be superseded by the
preceding language).  For purposes of this Section 4(g), an “employee,
independent contractor or agent” means any Person performing services for the
Company or any of its Affiliates in such capacity at any time during the twelve
(12) months immediately preceding the Date of Termination.

 
(h)               Timing of Payments.  Notwithstanding anything to the contrary
in this Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, any and all amounts
payable under this Agreement on account of that separation from service that
constitute deferred compensation subject to Section 409A, as determined by the
Company in its reasonable good faith discretion, and that would (but for this
provision) be payable within six (6) months following the Date of Termination,
shall instead be paid on the next business day following the expiration of that
six month period.  Also, for purposes of this Agreement, the phrase “termination
of employment” and correlative phrases mean a “separation from service” as
defined in Treas. Regs.§1.409A-1(h), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treas.
Regs.§1.409A-1(i).  For the avoidance of doubt, any tax liability to which the
Executive is subject under Section 409A shall be solely the Executive’s
responsibility.


5.         Effect of Termination.  The provisions of this Section 5 shall apply
to any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 4 or otherwise.


(a)               Provision by the Company of Final Compensation, if any, to
which the Executive is entitled and Post-Employment Compensation, if any, which
the Executive has the opportunity to earn under Section 4(d) or 4(e) hereof and
does earn in accordance with Section 4(g) hereof shall constitute the entire
obligation of the Company to the Executive hereunder following termination of
her employment with the Company.  The Executive shall promptly give the Company
notice of all facts necessary for the Company to determine the amount and
duration of its obligations in connection with any termination pursuant to
Section 4 hereof.


(b)               Except for health and dental plan participation continued in
accordance with COBRA, the Executive’s participation in Employee Benefit Plans
shall terminate pursuant to the terms of the applicable Plan Documents based on
the Date of Termination without regard to any Post-Employment Compensation
earned by the Executive, or any other payment to her hereunder, following the
Date of Termination.
 


- 7 -

--------------------------------------------------------------------------------

(c)               Provisions of this Agreement shall survive any termination if
so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including without limitation the conditions to
earning Post-Employment Compensation set forth in Section 4(g) hereof and the
obligations of the Executive under Sections 6 and 7 hereof.  The Executive
recognizes that, except as expressly provided in accordance with Sections 4(d),
4(e) and 4(g) (with respect to Post-Employment Compensation) or Section 4(f)
(with respect to Base Salary for any notice period waived), no compensation is
earned after termination of employment.


6.         Confidential Information.


(a)               The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 12 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment.  The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of her duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to her employment or other association with
the Company or any of its Affiliates.  The Executive understands that the
restrictions set forth in this Section 6(a) shall continue to apply after her
employment terminates, regardless of the reason for such termination.


(b)               All documents, records, tapes and other media of every kind
and description relating to the business, present or otherwise, of the Company
or any of its Affiliates and any copies, in whole or in part, thereof (in the
aggregate, the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its Affiliates.  The
Executive shall safeguard all Documents and shall surrender to the Company at
the time her employment terminates, or at such earlier time or times as the CEO
or the Board or its designee may specify, all Documents and all other property
of the Company and its Affiliates then in the Executive’s possession or control.
 
7.         Assignment of Rights to Intellectual Property.  The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 12
hereof) to the Company.  The Executive hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) the Executive’s full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  The
Executive will not charge the Company for time spent in complying with these
obligations.  The Executive acknowledges her understanding that any provision of
this Agreement requiring her to assign rights to Intellectual Property does not
apply to any invention that qualifies under California Labor Code §2870, which
is reproduced in Exhibit B (“Written Notification to the Employee”), attached
hereto, which the Executive here acknowledges that she has received.  All
copyrightable works that the Executive creates during the course of her
employment by the Company and which pertains to the business of the Company or
is suggested by any work performed by the Executive for the Company or makes use
of Confidential Information shall be considered “work made for hire” and, upon
creation, shall be owned exclusively by the Company.  Further, the Executive
hereby waives, expressly and irrevocably, any and all moral rights she may have
as an author, whether arising under the copyright laws of the United States or
any other jurisdiction or at common law or otherwise, with respect to any
copyrighted works prepared by the Executive in the course of her employment,
including without limitation the right to attribution of authorship, the right
to restrain any distortion, mutilation or other modification of any such work
and the right to prohibit any use of any such work in association with a
product, service, cause or institution that might be prejudicial to the
Company’s reputation.


8.         Restricted Activities.  The Executive agrees that certain
restrictions on activities during the employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:


(a)               While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world or undertake any planning for
competition with the Company or any of its Affiliates.  Specifically, but
without limiting the foregoing, the Executive agrees not to engage in any manner
in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Executive’s employment
or to provide services in any capacity to a Person which is a competitor of the
Company or any of its Affiliates during her employment with the Company.
 
- 8 -

--------------------------------------------------------------------------------

(b)               The Executive agrees that, while she is employed by the
Company, and excluding any activities undertaken on behalf of the Company or any
of its Affiliates in the course of her duties, the Executive will not hire or
attempt to hire any employee of the Company or any of its Affiliates; assist in
such hiring by any Person; encourage any such employee to terminate his or her
relationship with the Company or any of its Affiliates; or solicit or encourage
any customer of the Company or any of its Affiliates to terminate or diminish
its relationship with them; or solicit or encourage any customer or potential
customer of the Company or any of its Affiliates to conduct with any Person any
business or activity which such customer or potential customer conducts or could
conduct with the Company or any of its Affiliates.


(c)               The Executive agrees that during the employment by the Company
the Executive shall not publish any work that disparages the Company or any of
its Affiliates, their management or their business or the Products.


9.         Enforcement of Covenants.  The Executive acknowledges that she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon her pursuant to Sections 6, 7 and 8
hereof.  The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area.  The Executive further acknowledges that,
were she to breach any of the covenants contained in Sections 6, 7 or 8 hereof,
the damage to the Company and its Affiliates would be irreparable.  The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond.  The parties further agree that, in the
event that any provision of Section 6, 7 or 8 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
 
10.       Conflicting Agreements.  The Executive hereby represents and warrants
that the execution of this Agreement and the performance of obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of their obligations
hereunder.  The Executive will not disclose to or use on behalf of the Company
any proprietary information of her former employer or any other Person without
such Person’s consent.


11.       Indemnification.  The Company shall indemnify the Executive in
accordance with its articles of organization and by-laws as in effect at the
time indemnification is applicable.  The Executive agrees promptly to notify the
Company of any actual or threatened claim arising out of or as a result of her
employment or offices with the Company or any of its Affiliates.


12.       Definitions.  Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:


(a)               “Affiliates” means all persons and entities directly or
indirectly controlling, controlled by or under common control with the entity
specified, where control may be by management authority, contract or equity
interest.
 
- 9 -

--------------------------------------------------------------------------------

(b)               A “Change in Control” shall be deemed to take place if
hereafter any one or a combination of the following occur, provided such events
or circumstances also constitute a change in ownership or effective control or a
sale of substantially all of the assets of the Company under Section 409A: 
(i) any “Person” or “group,” within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Act”), other than the Company or
any of its Affiliates, becomes a beneficial owner (within the meaning of Rule
13d-3 as promulgated under the Act), directly or indirectly, in one or a series
of transactions, of securities representing fifty percent (50%) or more of the
total number of votes that may be cast for the election of directors of the
Company; (ii) the consummation of a merger or consolidation of the Company with
any other Person (other than a member of the Company and/or its Affiliates),
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (iii) within twelve
(12) months after a tender offer or exchange offer for voting securities of the
Company (other than by the Company) the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or (iv) there occurs a closing of a sale or other disposition by the
Company of all or substantially all of the assets of the Company other than to
one or more of the Company’s Affiliates.


(c)               “Confidential Information” shall mean any and all information
of the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective customers of the Company and its
Affiliates and (vi) the persons and entities with whom the Company and its
Affiliates have business relationships and the nature and substance of those
relationships.  Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
subcontractors, suppliers or others, with any understanding, express or implied,
that the information would not be disclosed.  Confidential Information does not
include information that enters the public domain, other than through a breach
by the Executive or another Person of an obligation of confidentiality to the
Company or one of its Affiliates.


(d)               “Date of Termination” means the date the Executive’s
employment with the Company terminates, regardless of the reason for such
termination.
 
(e)               “Final Compensation” means (i) Base Salary earned but not paid
through the Date of Termination, (ii) pay at the final rate of the Base Salary
for any paid time off earned but not used through the Date of Termination and
(iii) any business expenses incurred by the Executive but un-reimbursed on the
Date of Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 3(f)
hereof and Company policies.


(f)                “Intellectual Property” means any invention, formula,
process, discovery, development, design, innovation or improvement (whether or
not patentable or registrable under copyright statutes) made, conceived, or
first actually reduced to practice by the Executive solely or jointly with
others, during her employment by the Company; provided, however, that, as used
in this Agreement, the term “Intellectual Property” shall not apply to any
invention that the Executive develops on her own time, without using the
equipment, supplies, facilities or trade secret information of the Company or
any of its Affiliates to which the Executive has access as a result of her
employment, unless such invention (i) relates at the time of conception or
reduction to practice of the invention (A) to the business of the Company or (B)
to the actual or demonstrably anticipated research or development of the Company
or (ii) results from any work performed by the Executive for the Company.


(g)               Other than for purposes of Section 12(b) above, “Person” means
an individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.


(h)               “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive’s employment.
 
- 10 -

--------------------------------------------------------------------------------

13.       Withholding.  All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.


14.       Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person. 
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.


15.       Severability and Construction.  If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that, to the extent applicable, amounts earned and payable pursuant
to this Agreement shall constitute short-term deferrals exempt from the
application of Section 409A and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A.


16.       Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


17.       Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
for next day or next business day delivery or deposited in the United States
mail, postage prepaid, registered or certified, and addressed to the Executive
at her last known address on the books of the Company or, in the case of the
Company, to it at 130 Baytech Drive, San Jose, CA 95134, or to such other
address as either party may specify by notice to the other actually received.
 
18.       Entire Agreement.  This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, except for the
agreements set forth on Exhibit C hereto, which shall remain in effect.


19.       Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Board.


20.       Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.


21.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.


22.       Governing Law.  This is a California contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.
 
[Remainder of page intentionally left blank.  Signature page follows
immediately.]
 
- 11 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.
 
THE EXECUTIVE:
 
THE COMPANY:
   
GIGPEAK, INC.
      /s/ Dr. Raluca Dinu  
By:
 /s/ Dr. Avi Katz          
Name: Dr. Avi S. Katz
         
Title: Chief Executive Officer



By:
 /s/ John J. Mikulsky        
Name: John J. Mikulsky
       
Title: Chairman, Compensation Committee

 
- 12 -

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the employment agreement between me and GigPeak, Inc. (the “Company”) dated as
of November 17, 2016 (the “Agreement”), which is conditioned, inter alia, on my
signing this Release of Claims and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Company and its Affiliates (as that term is defined in the Agreement) and all of
their respective past, present and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors and assigns, and all
others connected with any of them (all of the foregoing, collectively, the
“Released”), both individually and in their official capacities, from any and
all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, including without limitation any
causes of action, rights or claims in any way resulting from, arising out of or
connected with my employment by the Company or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement, including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of its
Affiliates, each as amended from time to time, (all of the foregoing, in the
aggregate, “Claims”).


In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
articles of incorporation, by-laws or other governing documents of the Company
or any of its Affiliates (as that term is defined in the Agreement).


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the date my
employment with the Company terminates.  I also acknowledge that I am advised by
the Company and its Affiliates to seek the advice of an attorney prior to
signing this Release of Claims; that I have had and full and sufficient time to
consider this Release of Claims and to consult with an attorney, if I wished to
do so, or to consult with any other person of my choosing before signing; and
that I am signing this Release of Claims voluntarily and with a full
understanding of its terms.


I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations express or implied, that are not set forth
expressly in the Agreement.
 
- 13 -

--------------------------------------------------------------------------------

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Human
Resources or to such other designated person and/or address as the Company may
specify and that this Release of Claims shall take effect on the eighth calendar
day following the date of my signing it and only if I have not timely revoked
it.


Intending to be legally bound, I have signed this Release of Claims as of the
date written below.


Signature:
 

 
Date Signed:
 

 
- 14 -

--------------------------------------------------------------------------------

EXHIBIT B


WRITTEN NOTIFICATION TO THE EMPLOYEE


In accordance with California Labor Code §§ 2870 and 2872, GigPeak, Inc. (the
“Company”) hereby notifies you that your acceptance, by your signing, of the
Employment Agreement to which this notice is attached as Exhibit B does not
require you to assign to the Company any Intellectual Property (as defined in
Section 12 of the Employment Agreement) or any other invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and that was developed entirely on your own time, and does not relate to
the business of the Company or to the Company actual or demonstrably anticipated
research or development, or does not result from any work performed by you for
the Company.


The following is the text of California Labor Code § 2870:


§ 2870  (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


1.  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


2.  Result from any work performed by the employee for the employer.


(b)  To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




- 15 -

--------------------------------------------------------------------------------

EXHIBIT C


(List of Other Employment Agreements Still in Effect)



- 16 -

--------------------------------------------------------------------------------